UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6352


FRANCISCO ALBERTO MENA,

                    Petitioner - Appellant,

             v.

WILLIAM P. BARR, Attorney General; KEVIN K. MCALEENAN, Acting
Secretary, Department of Homeland Security; RONALD D. VITIELLO, Director,
U.S. Immigration and Customs Enforcement; CRAIG CARPENITO, U.S. Attorney
for the District of New Jersey; JEFFREY CRAWFORD, Warden, Farmville
Detention Center; IMMIGRATION CENTER OF AMERICA-FARMVILLE,

                    Respondent - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-01169-CMH-TCB)


Submitted: August 13, 2019                                        Decided: August 22, 2019


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Alberto Mena, Appellant Pro Se. Elizabeth A. Spavins, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Francisco Alberto Mena, a native and citizen of the Dominican Republic, appeals

the district court’s order dismissing his 28 U.S.C. § 2241 (2012) petition for lack of subject

matter jurisdiction.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Mena v. Barr, No. 1:18-

cv-01169-CMH-TCB (E.D. Va. Mar. 4, 2019). * We deny Mena’s motion for appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                   AFFIRMED




       *
          Although Mena claims that the district court disregarded his request to transfer his
case to this court pursuant to 28 U.S.C. § 1631 (2012), Mena’s removal order was not yet
final at the time he filed his habeas petition in the district court. Thus, we would not have
had jurisdiction over a petition for review at that time, and transfer would not have been
appropriate. See LeBlanc v. Holder, 784 F.3d 206, 210 (4th Cir. 2015) (noting that
“transfer is appropriate in petitions for review from the [Board of Immigration Appeals] as
long as the statute’s three factors are met: the original court lacks jurisdiction; another court
would have possessed jurisdiction at the time of filing; and the interests of justice favor
transfer”).

                                               2